

Kemper Corporation 2011 Omnibus Equity Plan
RESTRICTED STOCK UNIT AWARD AGREEMENT
(Cliff-Vesting Form)
This RESTRICTED STOCK UNIT AWARD AGREEMENT (“Agreement”) is made as of this
______ day of _________________, 20__ (“Grant Date”) between KEMPER CORPORATION,
a Delaware corporation (“Company”), and «name» (“Participant”) for an Award of
restricted stock units (“RSUs”), each representing the right to receive one
share of the Company’s common stock (“Common Stock”) on the terms and conditions
set forth in this Agreement.
SIGNATURES
As of the date set forth above, the parties have accepted the terms of this
Agreement by signing this Agreement by an electronic signature, and each party
agrees that such signature shall not be denied legal effect, validity or
enforceability solely because it was submitted or executed electronically.
KEMPER CORPORATION                 PARTICIPANT
By: ____________________________________    ____________________________________
«CEO Signature and Title»    «name»
RECITALS
A.The Board of Directors of the Company (“Board”) has adopted the Kemper
Corporation 2011 Omnibus Equity Plan (“Plan”), including all amendments to date,
to be administered by the Compensation Committee of the Board or any
subcommittee thereof, or any other committee designated by the Board to
administer the Plan (“Committee”). Capitalized terms that are not defined herein
shall be defined in accordance with the Plan.
B.    The Plan authorizes the Committee to grant to selected Employees,
Directors and Third Party Service Providers awards of various types, including
restricted stock units providing the right to receive shares of Common Stock
under specified terms and conditions.
C.    Pursuant to the Plan, the Committee has determined that it is in the best
interest of the Company and its shareholders to grant an Award of restricted
stock units to the Participant under the terms and conditions specified in this
Agreement as an inducement to remain in the service of the Company and an
incentive for increased effort during such service.
NOW, THEREFORE, the parties hereto agree as follows:
1.    Grant. The Company grants an aggregate of «shares» («shares») RSUs, which
represent the Company’s unfunded and unsecured promise to issue shares of Common
Stock, to the Participant, subject to the terms and conditions set forth in this
Agreement. The RSUs shall not entitle the Participant to any rights of a
shareholder of Common Stock and the Participant has no rights with respect to
the Award other than rights as a general creditor of the Company.
2.    Governing Plan. This Award is granted pursuant to the Plan, which is
incorporated herein for all purposes. The Participant agrees to be bound by the
terms and conditions of the Plan, which controls in case of any conflict with
this Agreement, except as otherwise provided for in the Plan. No amendment of
the Plan shall adversely affect this Award in any material way without the
written consent of the Participant.
3.    Restrictions on Transfer. The RSUs shall be restricted during a period
(“Restricted Period”) beginning on the Grant Date and expiring on the Settlement
Date (as defined in Section 6 below). During the Restricted Period, neither this
Agreement, the RSUs nor any rights and privileges granted hereby may be
transferred, assigned, pledged or hypothecated in any way, whether by operation
of the law or otherwise (any such disposition being referred to herein as a
“Transfer”), except by will or the laws of descent and distribution. Without
limiting the generality of the preceding sentence, no rights or privileges
granted hereby may be Transferred during the Restricted Period to the spouse or
former spouse of the Participant pursuant to any divorce proceedings, settlement
or judgment. Any attempt to Transfer this Agreement, the RSUs or any other
rights or privileges granted hereby contrary to the provisions hereof shall be
null and void and of no force or effect, and the Company shall not recognize or
give effect to any such Transfer on its books and records or recognize the
person to whom such purported Transfer has been made as the legal or beneficial
holder of such RSUs.
4.    Vesting and Forfeiture.
(a)    Vesting. To the extent not previously forfeited, the RSUs shall fully
vest on the earliest to occur of the following (“Vesting Date”):
(i)    the _________ anniversary of the Grant Date, if the Participant continues
in Service through such date;
(ii)    the date of the Participant’s death, if the Participant dies while in
Service;
(iii)    the date of the Participant’s Disability, if the Participant becomes
Disabled while in Service; or
(iv)    any date upon which vesting is accelerated by the Committee in its
discretion in accordance with the terms of the Plan.
(b)    Termination of Service. If the Participant ceases to be in Service for
reasons other than the Participant’s death or Disability, then all unvested RSUs
shall be forfeited to the Company on the date of such cessation of Service.


(c)    Certain Definitions.
(i)    “Service” means the period during which the Participant is an Employee,
Director or a Third Party Service Provider; provided, however, that the
Participant will not be deemed to be in Service after the Company divests its
control in the Affiliate for whom the Participant is exclusively in Service, or
if the Company’s control of such Affiliate otherwise ceases.
(ii)    “Disabled” or “Disability” means that the Participant either:
(A)    is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months and, with respect to a Participant who is an Employee, is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan (e.g., a long term disability plan) covering
Employees of the Company or Affiliate that employs the Participant; or
(B)    is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.
5.    Dividend Equivalents. If a cash dividend is declared and paid by the
Company with respect to the Common Stock during the Restricted Period, the
Participant shall be eligible to receive a cash payment equal to the total cash
dividend the Participant would have received had the RSUs been actual shares of
Common Stock, provided that the Participant vests in the RSUs. Any such cash
payment shall be made on the Settlement Date (as defined below) and it shall be
subject to applicable tax withholding obligations as described in Section 8.
6.    Conversion of RSUs; Issuance of Common Stock. Except as otherwise provided
in Section 10, the Company shall cause one share of Common Stock to be issued,
within the time period provided below, for each RSU that is vesting on the
Vesting Date.
Any issuance of Common Stock shall be subject to applicable tax withholding
obligations as described in Section 8 and shall be in book-entry form,
registered in the Participant’s name (or in the name of the Participant’s
Representative, as the case may be), in payment of whole RSUs. Any fractional
shares of Common Stock that would otherwise be issued to the Participant shall
instead be paid in the form of cash. Except as otherwise provided in Section 10,
in no event shall the date that Common Stock is issued to the Participant
(“Settlement Date”) occur later than the first to occur of (a) March 15th
following the calendar year in which the Vesting Date occurred, or (b) 90 days
following the Vesting Date.
7.    Fair Market Value of Common Stock. The fair market value (“Fair Market
Value”) of a share of Common Stock shall be determined for purposes of this
Agreement by reference to the closing price of a share of Common Stock as
reported by the New York Stock Exchange (or such other exchange on which the
shares of Common Stock are primarily traded) for the applicable date or if no
prices are reported for that day, the last preceding day on which such prices
are reported (or, if for any reason no such price is available, in such other
manner as the Committee in its sole discretion may deem appropriate to reflect
the fair market value thereof).
8.    Withholding of Taxes. The Participant acknowledges that the vesting of the
RSUs will result in the Participant being subject to payroll taxes upon the
Vesting Date (if the Participant is an Employee or was an Employee on the Grant
Date) and that the issuance of Common Stock pursuant to Section 6 will result in
the Participant being subject to income taxes upon the Settlement Date. Upon a
required withholding date, the Company will deduct from the shares of Common
Stock that are otherwise due to be delivered to the Participant a number of
whole shares of Common Stock having a Fair Market Value not in excess of the tax
withholding requirements based on the maximum statutory withholding rates for
the Participant for federal, state and local tax purposes (including the
Participant’s share of payroll or similar taxes) in the applicable jurisdiction,
and the Participant shall remit to the Company in cash any and all applicable
withholding taxes that exceed the amount available to the Company using whole
shares.
9.    Section 409A. The Company intends that the Award hereunder shall either be
exempt from the application of, or compliant with, the requirements of Section
409A and this Award Agreement shall be interpreted and administered in
accordance with such intent. In no event shall the Company and/or its Affiliates
be liable for any tax, interest or penalties that may be imposed on the
Participant (or the Participant’s estate) under Section 409A.
10.    Shares to be Issued in Compliance with Federal Securities Laws and Other
Rules. No shares of Common Stock issuable in settlement of the RSUs shall be
issued and delivered unless and until there shall have been full compliance with
all applicable requirements of the Securities Act of 1933, as amended (“Act”)
(whether by registration or satisfaction of exemption conditions), all
applicable listing requirements of the New York Stock Exchange (or such other
exchange(s) or market(s) on which shares of the same class are then listed) and
any other requirements of law or of any regulatory bodies having jurisdiction
over such issuance and delivery. The Company shall use its best efforts and take
all necessary or appropriate actions to ensure that such full compliance on the
part of the Company is made. By signing this Agreement, the Participant
represents and warrants that none of the shares to be acquired in settlement of
the RSUs will be acquired with a view towards any sale, transfer or distribution
of said shares in violation of the Act, and the rules and regulations
promulgated thereunder, or any applicable “blue sky” laws, and that the
Participant hereby agrees to indemnify the Company in the event of any violation
by the Participant of such Act, rules, regulations or laws. The Company will use
its best efforts to complete all actions necessary for such compliance so that
settlement can occur within the period specified in Section 6; provided that if
the Company reasonably anticipates that settlement within such period will cause
a violation of applicable law, settlement may be delayed provided that
settlement occurs at the earliest date at which the Company reasonably
anticipates that such settlement will not cause a violation of applicable law,
all in accordance with Treas. Reg. §1.409A-2(b)(7)(ii).
11.    Certain Adjustments; Change in Control. If, during the term of this
Agreement, there shall be any stock splits, reorganizations, equity
restructurings and similar matters, the Committee shall make or cause to be made
an appropriate and equitable substitution, adjustment or treatment with respect
to the RSUs in a manner consistent with Sections 4.4 and 19.2 of the Plan. The
Committee’s determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. No fractional shares of Common
Stock shall be issued under the Plan on any such adjustment. The RSUs may be
subject to early vesting or termination in connection with a Change in Control
in accordance with the provisions of Section 18.3 of the Plan.
12.    Participation by Participant in Other Company Plans. Nothing herein
contained shall affect the right of the Participant to participate in and
receive benefits under and in accordance with the then current provisions of any
retirement plan or employee welfare benefit plan or program of the Company or of
any Affiliate of the Company, subject in each case, to the terms and conditions
of any such plan or program.
13.    Not an Employment or Service Contract. Nothing herein contained shall be
construed as an agreement by the Company or any of its Affiliates, expressed or
implied, to employ or contract for the services of the Participant, to restrict
the right of the Company or any of its Affiliates to discharge the Participant
or cease contracting for the Participant’s services or to modify, extend or
otherwise affect in any manner whatsoever, the terms of any employment agreement
or contract for services which may exist between the Participant and the Company
or any of its Affiliates.
14.    Death of Participant. In the event of the Participant’s death prior to
the Settlement Date, delivery of shares of Common Stock pursuant to Section 6
shall be made to the duly appointed and qualified executor or other personal
representative of the Participant, to be distributed in accordance with the
Participant’s will or applicable intestacy law.
15.    Confidentiality, Non-Solicitation and Non-Disparagement. Participant
agrees that the Award to Participant under the terms and conditions specified in
this Agreement is conditioned upon Participant’s compliance with the following
confidentiality, non-solicitation and non-disparagement terms and conditions.
(a)    Definitions. As used in this Section, the following terms have the
meanings set forth below:
(i)    “Confidential Information” means any and all confidential information,
including without limitation any negotiations or agreements between the Company
or its Affiliates and third parties, business and marketing plans and related
materials, training materials, financial information, plans, executive
summaries, capitalization tables, budgets, unpublished financial statements,
costs, prices, licenses, employee, customer, supplier, shareholder, partner or
investor lists and/or data, products, technology, know-how, business processes,
business data, inventions, designs, patents, trademarks, copyrights, trade
secrets, business models, notes, sketches, flow charts, formulas, blueprints and
elements thereof, databases, compilations, and other intellectual property,
whether written or otherwise. Some or all of the Confidential Information may
also be entitled to protection as a “trade secret” under applicable state or
federal law. Confidential Information does not include information that
Participant can prove was properly known to Participant from sources permitted
to disseminate the information prior to Participant’s employment by, or
provision of services to, Employer, or that has become publicly known and made
generally available through no wrongful act of Participant.
(ii)    “Customer” means any customer of the Company or an Affiliate with
which/whom Participant communicated, performed any services, to which/whom
Participant sold any products, or about which Participant learned or had access
to any Confidential Information during the twelve (12)-month period immediately
preceding Participant’s termination of employment from, or provision of services
to, the Employer (for any reason).
(iii)    “Employer” means the Company or Affiliate by whom Participant is
employed, or to whom Participant provides services.
(iv)    “Enhanced Restricted Period” means the twenty-four (24)-month period
commencing on the day following the last day of Participant’s employment with
the Employer (regardless of the reason(s) for the termination of employment).
(v)    “Restricted Employee” means any person who was employed by the Company or
an Affiliate and had Material Contact pursuant to Participant’s duties during
the period of twelve (12) months immediately preceding the Participant’s last
day of employment with the Employer. For purposes of this Agreement, “Material
Contact” means interaction between Participant and another employee of the
Employer or its affiliates: (i) with whom Participant actually dealt; or (ii)
whose employment or dealings with Employer or services for the Employer were
handled, coordinated, managed, or supervised by Participant.
(vi)    “Restricted Period” means the twelve (12)-month period commencing on the
day following the last day of Participant’s employment with the Employer
(regardless of the reason(s) for the termination of employment).
(b)    Confidential Information.
(i)    Protection of Confidential Information. At all times during Participant’s
employment with, or provision of services to, the Employer and at all times
thereafter, Participant agrees to: (A) hold the Confidential Information in
strictest confidence, and not to directly or indirectly copy, distribute,
disclose, divert, or disseminate, in whole or in part, any of such Confidential
Information to any person, firm, corporation, association or other entity except
(x) to authorized agents of the Employer who have a need to know such
Confidential Information for the purpose for which it is disclosed, or (y) to
other persons for the benefit of the Employer, in the course and scope of
Participant’s employment with or service to the Employer; and (B) refrain from
directly or indirectly using the Confidential Information other than as
necessary and as authorized in the course and scope of Participant’s employment
with, or provision of services to, the Employer. In the event Participant
receives a subpoena or other validly issued administrative or judicial order
demanding Confidential Information, Participant shall promptly notify the
Employer and provide a copy of such subpoena or order and tender to the Employer
the defense of any such demand. Participant may, if necessary, disclose
Confidential Information in judicial proceedings relating to the enforcement of
Participant’s rights or obligations under this Agreement; provided, however,
that Participant must first enter into an agreed protective order with the
Employer protecting the confidentiality of the Confidential Information.
(ii)    Notwithstanding Participant’s confidentiality and non-disclosure
obligations under this Agreement or otherwise, as provided in the Federal Defend
Trade Secret Act, Participant shall not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (A) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney, and solely for the
purpose of reporting or investigating a suspected violation of law, or to
Participant’s attorney in connection with a lawsuit for retaliation for
reporting a suspected violation of law; or (B) in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal so
that it is not made public. Participant acknowledges and understands that
nothing in this Agreement prohibits Participant from reporting possible
violations of federal law or regulation to any governmental agency or entity,
including but not limited to the Department of Justice or the Securities and
Exchange Commission, or making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Participant
understands that Participant does not need prior authorization of the Employer
to make any such reports or disclosures, and that Participant is not required to
notify the Employer that Participant has made such reports or disclosures.
(c)    Non-Solicitation.
(i)    Non-Solicitation of Employees. Participant acknowledges that the Company
and its Affiliates sustain their operations and the goodwill of the Customers
and other business relations through its employees. The Company and its
Affiliates have made significant investment in its employees and their ability
to establish and maintain relationships with one another and with their
Customers, agents, brokers, vendors, suppliers, consultants, partners and/or
other business relations in order to further the Company’s and its Affiliates’
legitimate business interests and operations and to cultivate goodwill.
Participant acknowledges that the loss of the employees could adversely affect
the Company’s and its Affiliates’ operations and jeopardize the goodwill that
has been established through these employees, and that the Company and its
Affiliates therefore have a legitimate interest in preventing the solicitation
of its employees. During the Participant’s employment with the Employer and the
Restricted Period, Participant shall not, directly or indirectly, seek to
recruit or solicit, attempt to influence or assist, participate in, or promote
the solicitation of, or otherwise attempt to adversely affect the employment of
any Restricted Employees. Without limiting the foregoing restriction, during the
Restricted Period Participant shall not, on behalf of Participant or any other
person or entity, hire, employ or engage any Restricted Employee and shall not
engage in the aforesaid conduct through a third party for the purpose of
colluding to avoid the restrictions of this subsection(c)(i).
(ii)    Non-Solicitation of Business. Participant acknowledges that by virtue of
Participant’s employment with, or service to, the Employer, Participant has
developed or will develop relationships with and/or had or will have access to
Confidential Information about Customers and agents, brokers and similar key
business partners (“Key Business Partners”) and is, therefore, capable of
significantly and adversely impacting existing relationships that the Company or
an Affiliate has with them. Participant acknowledges that the Company and/or its
Affiliates have invested in its and Participant’s relationship with Customers
and Key Business Partners and the goodwill that has been developed with them;
therefore, the Company and/or its Affiliates has a legitimate business interest
in protecting these relationships against solicitation and/or interference by
Participant for a reasonable period of time after Participant’s employment with,
or provision of services to, the Employer ends. Accordingly, during the
Participant’s employment with the Employer and the Restricted Period Participant
shall not, directly or indirectly initiate, contact or engage in any contact or
communication, of any kind whatsoever, that has the purpose or effect of: (A)
inviting, assisting, encouraging or requesting any Customer or Key Business
Partner to (1) transfer Participant’s business from the Company or an Affiliate
to Participant, Participant’s subsequent employer or any other third party, or
(2) otherwise diminish, divert, discontinue or terminate Customer’s patronage
and/or business relationship with the Company or an Affiliate; or (B) inviting,
assisting, encouraging or requesting any Customer to purchase any products or
services from Participant, Participant’s subsequent employer or any other third
party that are or may be competitive with the products or services of the
Company or an Affiliate, or use any products or services of Participant,
Participant’s subsequent employer or of any other third party that are or may be
competitive with the products or services of the Company or an Affiliate. In
addition to the foregoing restrictions, Participant agrees not to be personally
involved in the negotiation, competition for, solicitation or execution of any
individual book roll over(s) or other book of business transfer arrangements
involving the transfer of business away from the Company or an Affiliate, at any
time during the Enhanced Restricted Period. Notwithstanding the foregoing, if
Participant resides in the State of California, the restrictions set forth in
this subsection (c)(ii) shall not apply to the extent such restrictions are
inconsistent with Appendix I of this Agreement.
(d)    Notification of New Employers. During the Restricted Period, Participant
shall notify any subsequent employer of Participant’s obligations under this
Section prior to commencing employment. In addition, during the Restricted
Period, Participant shall provide the Employer and his/her prior manager at the
Employer fourteen (14) days’ advance written notice prior to becoming employed
by, or retained to represent or provide services to, any person or entity or
engaging in any business of any type or form, with such notice including the
identity of the prospective employer or business, the specific division (if
applicable) for which Participant will be performing services and the title or
position to be assumed by Participant.
(e)    Non-Disparagement. Participant shall not make or intentionally cause or
direct others to make any written or oral statement that disparages, defames or
reflects adversely on the Company or its Affiliates, or their respective
business relations. Without in any way limiting the scope or effect of the
preceding sentence, Participant specifically agrees, represents and warrants
that Participant shall not directly or indirectly disparage the Company’s and/or
its Affiliates’: (i) officers, management, business practices, policies,
procedures and/or operations, (ii) employees or other personnel, employment or
other personnel-related decisions, staffing, and/or hiring or termination
decisions, practices or other personnel-related activities or occurrences,
and/or any other employment-related decisions, actions or practices by or
relating to the Company or the Affiliates, or (iii) any other policies,
procedures or matters concerning or relating to the Company, including but not
limited to the Company’s business, operations, employees, management, Customers,
suppliers, activities, products, services or any other matter relating to the
Company or its Affiliates; provided that this non-disparagement provision shall
not prohibit any statement, reporting or other action this is permitted by
subsection (b)(ii) of this Section. Moreover, Participant shall not encourage or
aid any person or entity in the pursuit of any cause of action, lawsuit or any
other claim or dispute of any kind against the Company and/or its Affiliates.
(f)    Consideration/Reasonableness of Restrictions.
(i)    Consideration. Participant acknowledges and agrees that Participant has
received valuable and adequate consideration in exchange for the restrictions in
this Section, including but not limited to the Award to Participant under the
terms and conditions specified in this Agreement, offer of employment or
continuing employment with the Employer, access to the Confidential Information
and access to the Customers and Key Business Partners.
(ii)    Reasonableness of Restrictions. Participant acknowledges and understands
the importance of the relationships which the Company and its Affiliates have
with their Employees, Customers and Key Business Partners, as well as how
significant the maintenance of the Confidential Information is to the business
and success of the Company and its Affiliates, and acknowledges the steps the
Company and its Affiliates have taken, are taking and will continue to take to
develop, preserve and protect these relationships and the Confidential
Information. Accordingly, Participant agrees that the scope and duration of the
restrictions and limitations described in this Section are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates, and Participant acknowledges and agrees that all restrictions and
limitations relating to the period following the end of Participant’s employment
or service with the Employer will apply regardless of the reason Participant’s
employment or service ends. Participant acknowledges and agrees that the
enforcement of this Section will not in any way preclude Participant from
becoming gainfully employed or engaged as a contractor in such manner and to
such extent as to provide Participant with an adequate standard of living.
(iii)    Tolling. Notwithstanding anything herein to the contrary, if
Participant breaches any of the Non-Solicitation Conditions of this Section,
then the Restricted Period (or the Enhanced Restricted Period, if applicable)
shall be tolled (retroactive to the date such breach commenced) until such
breach or violation has been duly cured.
(iv)    Modification. If any provision or term in this Section is declared
invalid or unenforceable by a court of competent jurisdiction, the invalid and
unenforceable portion shall be reformed to the maximum time, activity-related
restrictions and/or limitations permitted by applicable law, so as to be valid
and enforceable.
(v)    Breach/Remedies. Notwithstanding anything to the contrary in this
Agreement, Participant acknowledges that the breach of this Section would cause
substantial loss to the goodwill of the Company and/or its Affiliates, and cause
irreparable harm for which there is no adequate remedy at law. Further, because
Participant’s employment with the Employer is personal and unique, because
damages alone would not be an adequate remedy and because of Participant’s
access to the Confidential Information, the Company and/or its Affiliates shall
have the right to enforce this Section, including any of its provisions, by
injunction, specific performance, or other equitable relief, without having to
post bond or prove actual damages, and without prejudice to any other rights and
remedies that the Company and/or its Affiliates may have for a breach of this
Agreement, including, without limitation, money damages. Participant
acknowledges and agrees that notwithstanding the arbitration provisions in this
Agreement, the Company may elect to file and pursue claims which arise from or
relate to Participant’s actual or threatened breaches of this Section in state
or federal court of competent jurisdiction. Participant shall be liable to pay
all costs, including reasonable attorneys’ and experts’ fees and expenses, that
the Company may incur in enforcing or defending this Section, whether or not
litigation is actually commenced and including litigation of any appeal taken or
defended by the Company where the Company succeeds in enforcing any provision of
this Agreement.
(vi)    Forfeiture and Repayment Provisions. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement,
Participant agrees that during the Restricted Period (or the Enhanced Restricted
Period, if/as applicable), if Participant breaches any of the terms or
conditions in this Section, then in addition to all rights and remedies
available to the Company at law and in equity Participant shall immediately
forfeit any portion of the Award that has not otherwise been previously
forfeited under the applicable terms of this Agreement and that has not yet been
paid, exercised, settled or vested. The Company may also require repayment from
Participant of any and all of the compensatory value of the Award that
Participant received during the Restricted Period (or the Enhanced Restricted
Period, as applicable), including without limitation the gross amount of any
Common Stock distribution or cash payment made to the Participant upon the
vesting, distribution, exercise, or settlement of the Award and/or any
consideration in excess of such gross amounts received by Participant upon the
sale or transfer of the Common Stock acquired through vesting, distribution,
exercise or settlement of the Award. Participant shall promptly pay the full
amount due upon demand by the Company, in the form of cash or shares of Common
Stock at current Fair Market Value.
(vii)    Interpretation. Any reference to Section or subsection in this Section
15 shall refer to this Section 15 or respective subsection.
16.    Arbitration. In lieu of litigation by way of court or jury trial, any
dispute or controversy arising hereunder shall be settled by arbitration, in
accordance with the arbitration agreement currently in effect by separate
agreement between the Participant and the Company or any of its Affiliates and
which is incorporated herein by reference. In the event that such arbitration
agreement is determined to be inapplicable or unenforceable or if no such
arbitration agreement is then in effect, the parties mutually agree to arbitrate
any dispute arising out of or related to this Agreement pursuant to the terms of
this paragraph.  The parties agree that this Agreement provides sufficient
consideration for that obligation and the mutual promises to arbitrate also
constitutes consideration for this agreement to arbitrate.  The following terms
and conditions shall apply to such arbitration hereunder. The arbitration shall
be conducted before a single arbitrator in accordance with the Employment
Arbitration Rules of the American Arbitration Association (“AAA”) then in
effect, and shall be governed by the Federal Arbitration Act. Judgment may be
entered on the award of the arbitrator in any court having jurisdiction. Unless
provided otherwise in the arbitrator’s award, each party will pay its own
attorneys’ fees and costs. To the extent required by law or the AAA Rules, all
administrative costs of arbitration (including filing fees) and the fees of the
arbitrator will be paid by the Company. The Participant and the Company waive
the right for any dispute to be brought, heard, decided, or arbitrated as a
class and/or collective action (or joinder or consolidation with claims of any
other person), and the parties agree that, regardless of anything else in this
arbitration provision or the AAA Rules, the interpretation, applicability,
enforceability or formation of the class action waiver in this provision may
only be determined by a court and not an arbitrator.  Regardless of anything
else in this Agreement, this arbitration provision may not be modified or
terminated absent a writing signed by the Participant and the Company stating an
intent to modify or terminate the arbitration provision. 
17.    Governing Law. Except as otherwise provided in the foregoing Section,
this Agreement and any disputes hereunder shall be governed by and interpreted
in accordance with the laws of the State of Delaware, without application of its
conflicts of laws principles.
18.    Miscellaneous. This Agreement, together with the Plan, is the entire
agreement of the parties with respect to the RSUs granted hereby and may not be
amended except in a writing signed by both the Company and the Participant or
his or her Representative. If any provision of this Agreement is deemed invalid,
it shall be modified to the extent possible and minimally necessary to be
enforceable, and, in any event, the remainder of this Agreement will be in full
force and effect.
19.    Forfeiture and Clawback of Award. Notwithstanding the terms regarding
vesting and forfeiture or any other provision set forth in this Agreement and as
a condition to the receipt of this Award, the rights, payments and benefits with
respect to this Award are subject to reduction, cancellation, forfeiture, or
recoupment by the Company if and to the extent required in accordance with
Company policy as in effect from time to time (“Forfeiture and Clawback
Policy”), and/or as otherwise required by applicable law, rule or regulation of
the Securities and Exchange Commission, or rule or listing requirement of the
New York Stock Exchange (or such other exchange(s) or market(s) on which shares
of the same class are then listed) as in effect from time to time (collectively
with the Forfeiture and Clawback Policy, “Applicable Requirements”) in
connection with an accounting restatement or under such other circumstances as
specified in the Applicable Requirements. Any determination made and action
taken under the Forfeiture and Clawback Policy shall be final, binding and
conclusive.
ADDITIONAL PROVISIONS APPLICABLE ONLY TO EXECUTIVE OFFICERS OF THE COMPANY:
20.    Stock Holding Period. The Participant agrees to hold the shares of Common
Stock acquired upon the conversion of the RSUs for a minimum of 12 months
following their Settlement Date. This holding period shall not apply to shares
of Common Stock withheld by the Company to settle tax liabilities related to
vesting and/or settlement, and as otherwise may be provided under the Company’s
Stock Ownership Policy.
Appendix I (California Employees)
If Participant resides in the State of California, Section 15(c)(ii) of the
foregoing Restricted Stock Unit Award Agreement shall be restated as follows:
15(c)(ii)    Non-Solicitation of Business. Participant acknowledges that by
virtue of Participant’s employment with, or service to, the Employer,
Participant has developed or will develop relationships with and/or had or will
have access to Confidential Information about Customers and agents, brokers and
similar key business partners (“Key Business Partners”) and is, therefore,
capable of significantly and adversely impacting existing relationships that the
Company or an Affiliate has with them. Participant acknowledges that the Company
and/or its Affiliates have invested in its and Participant’s relationship with
Customers and Key Business Partners and the goodwill that has been developed
with them; therefore, the Company and/or its Affiliates has a legitimate
business interest in protecting these relationships against solicitation and/or
interference by Participant for a reasonable period of time after Participant’s
employment with, or provision of services to, the Employer ends. Accordingly,
during the Participant’s employment with the Employer and the Restricted Period
Participant shall not use or rely in any manner on any Confidential Information
(as the term is defined in this Section) to, directly or indirectly initiate,
contact or engage in any contact or communication, of any kind whatsoever, that
has the purpose or effect of: (A) inviting, assisting, encouraging or requesting
any Customer or Key Business Partner to (1) transfer Participant’s business from
the Company or an Affiliate to Participant, Participant’s subsequent employer or
any other third party, or (2) otherwise diminish, divert, discontinue or
terminate Customer’s patronage and/or business relationship with the Company or
an Affiliate; or (B) inviting, assisting, encouraging or requesting any Customer
to purchase any products or services from Participant, Participant’s subsequent
employer or any other third party that are or may be competitive with the
products or services of the Company or an Affiliate, or use any products or
services of Participant, Participant’s subsequent employer or of any other third
party that are or may be competitive with the products or services of the
Company or an Affiliate. In addition to the foregoing restrictions, Participant
agrees not to be personally involved in the negotiation, competition for,
solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from the
Company or an Affiliate, at any time during the Enhanced Restricted Period.




As of 2-6-18